Citation Nr: 0943778
Decision Date: 11/17/09	Archive Date: 01/05/10

Citation Nr: 0943778	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-28 567	)	DATE NOV 17 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1935 to 
December 1945 and from April 1946 to August 1955.  He died in 
May 2006, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In a June 2009 decision, the Board 
denied the claim on appeal.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a September 2009 Appellee's Motion 
for Remand (Appellee's Motion), the Court remanded this 
appeal in September 2009 for development in compliance with 
the Appellee's Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Appellee's Motion, the 
Court remanded the Board's decision in this matter, finding 
that the June 2009 Board decision did not adequately explain 
the basis for the finding that rescheduling the appellant for 
another hearing before the Board would be futile.  
Accordingly, in order to prevent prejudice to the appellant, 
the June 2009 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the June 
2009 decision by the Board had never been issued.



FINDINGS OF FACT

1.  The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.

2.  At the time of the Veteran's death, service connection 
was in effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motion to Reschedule Hearing

As noted in the Introduction above, the Court's September 
2009 order remanded the claim of entitlement to service 
connection for the cause of the Veteran's death for 
readjudication consistent with the September 2009 Appellee's 
Motion.  The Appellee's Motion stated that readjudication of 
the claim was required because the June 2009 Board decision 
failed to explain its finding that good cause had not been 
shown to reschedule the Appellant's requested hearing.  The 
Appellee's Motion stated that "it appears that the sole 
question before the Board in this respect" was whether the 
veteran's claimed illness satisfied the "good cause" 
requirement.  See 38 C.F.R. § 20.704 (2009).

Hearings will be rescheduled only if requests for a change 
are received by VA more than two weeks prior to the hearing 
date and if good cause is shown.  38 C.F.R. § 20.704(c).  If 
an appellant fails to appear for a hearing, a motion for a 
new hearing date following a failure to appear for the 
scheduled hearing must be in writing, must be filed within 15 
days of the originally scheduled hearing date, and must 
explain why the appellant failed to appear for the hearing 
and why a timely request for a new hearing date could not 
have been submitted.  Pursuant to 38 C.F.R. § 20.704(d).  The 
determination as to whether good cause is shown is made by 
the Board.

In this case, the appellant has been scheduled for three 
separate hearing dates over the course of a full year.  The 
appellant has claimed that she has been unable to attend any 
of these dates due to medical problems which do not permit 
her to travel.

In the appellant's August 2007 appeal to the Board, she 
requested that she be provided with a hearing before the 
Board at the RO.  However, she also stated that she was 
confined to a wheelchair due to a broken leg and could only 
go to a local VA office for a hearing.  In a November 2007 
statement, the appellant reported that she desired a hearing 
"near home" and was unable to travel due to a broken leg.  
In a December 2007 statement, the appellant reported that she 
could not travel to Roanoke due to therapy for a broken leg, 
and requested information on when a Board hearing would be 
available in her area.  In a January 2008 letter, VA informed 
the appellant that she had been scheduled for a Board hearing 
at the RO in February 2008.  In a January 2008 statement, the 
appellant requested information on when she would be 
scheduled for a hearing.  In a second January 2008 statement, 
the appellant stated that she was unable to travel to Roanoke 
for the February 2008 hearing due to therapy for a broken 
leg.  She requested that she be scheduled "to see a local 
official in the Hampton Roads area."  Thereafter, in a May 
2008 letter, VA informed the appellant that she had been 
re-scheduled for a Board hearing at the RO in July 2008.  In 
July 2008, on the date of the hearing, VA received a letter 
from the appellant stating that she was unable to attend the 
hearing due to a bad fall one week before, in which she 
sprained her "good leg."  She reported that she needed 
knee-cap surgery on her "good leg."  In a July 2008 VA 
report of contact, the appellant reported that she had missed 
her scheduled hearing due to a broken leg and requested that 
she be rescheduled.  In a January 2009 letter, VA informed 
the appellant that she had been re-scheduled for a Board 
hearing at the RO in February 2009.  In February 2009, VA 
received a letter stating that the appellant could not travel 
to Roanoke due to being confined to a wheelchair and 
undergoing therapy for a broken leg, while she was also 
pending knee-cap surgery on the other leg.  The appellant 
requested that her niece "stand in" for her at the hearing.  
She requested that she be rescheduled for a fourth hearing 
date.

The evidence of record shows that the appellant has claimed a 
total inability to travel for the purposes of attending a 
hearing before the Board from August 2007 though February 
2009, a period of approximately 1.5 years.  She has 
consistently reported that this inability to travel is due to 
a broken leg and being wheelchair-bound.  The veteran has 
never informed VA of what dates she believes she will be 
capable of attending a hearing and has simply made numerous 
requests to reschedule her hearings without offering any 
information as to whether she will ever be able to attend a 
hearing.  Indeed, the appellant's statements are of a nature 
that indicates that her medical conditions have gotten worse, 
not better.  In addition, the appellant has never submitted 
any corroborating evidence of any kind which would 
substantiate her inability to travel for medical reasons.  
She has repeatedly stated that a physician has advised her 
not to travel, but has never identified this physician nor 
has she provided so much as a single letter from the 
physician to that effect.

While VA has a duty to assist the appellant in the 
development of her claim, the appellant has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In the instant case, VA has made great efforts to 
accommodate the appellant's request for a hearing.  However, 
VA cannot continue to reschedule the hearing ad infinitum.  
VA has shown deference to the veteran's lay statements as 
proof her medical disability for earlier requests to 
reschedule hearings, however, there is no competent medical 
evidence of record which substantiates the appellant's claims 
that she cannot attend a hearing before the Board at the RO.  

The evidence shows that the appellant has asked multiple 
times for a hearing to be held near her home in Portsmouth, 
Virginia.  Hearings are scheduled only at VA facilities which 
have adequate physical resources and personnel for the 
support of such hearings.  38 C.F.R. §§ 20.704(a), 20.705 
(2009).  However, there is no VA facility in the Portsmouth, 
Virginia area which meets these requirements.  

Further, the appellant has requested that her niece attend 
the hearing at the RO on her behalf.  However, hearings are 
provided for the appellant to give testimony relevant to the 
issue on appeal in person.  38 C.F.R. § 20.700 (2009).  It is 
therefore contemplated that the appellant will be present, 
and a hearing will not normally be scheduled solely for the 
purposes of receiving argument by a representative.  Id.  In 
this case, the appellant's representative is the Virginia 
Department of Veterans Services.  Requests for appearances by 
representatives alone to personally present arguments to the 
Board may be granted if good cause is shown.  The 
determination as to whether good cause is shown is made by 
the Board.  Id.  In this case, however, the appellant did not 
request that her representative be afforded an opportunity to 
testify before the Board as to the issue on appeal.  The 
claims file contains multiple statements from the appellant 
and her representative as to their contentions and arguments 
as to why the issue on appeal should be granted.  Moreover, 
there are various other methods of submitting testimony to 
the Board, including oral arguments recorded on an audio 
and/or visual medium.  The appellant has not attempted to 
explain in any manner why such methods are inadequate.  The 
appellant has indicated that she wanted her niece to attend 
the hearing.  However, the appellant has not claimed nor is 
there any indication of record that the appellant's niece has 
any knowledge regarding whether the Veteran's death was 
related to his military service.  

As such, good cause has not been shown, and the appellant's 
motion to reschedule the hearing is denied.  See 38 C.F.R. 
§20.704(c).

Cause of the Veteran's Death

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in July 2006 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.



Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.  The appellant claims that 
the cause of the Veteran's death was related to his active 
military service.  Specifically, she claims that the 
medication prescribed for the Veteran's arthritis contributed 
to his death.

At the time of the Veteran's death, service connection was in 
effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

The Veteran's service treatment records are negative for any 
diagnosis of cholangitis or hypertension.

A February 2008 VA medical opinion report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that

review of current literature about 
rheumatoid arthritis does not indicate 
that this is a disease that causes death, 
however it can decrease life expectancy.  
Veteran was 92 years old at the time of 
death - (life expectancy for the average 
American male is 78 years of age). . . . 
The [V]eteran's death was not caused by 
or a result of his service connected 
multiple joint arthritis or the 
medications he was taking for his 
condition.

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The Veteran's 
service medical records are negative for any diagnosis of 
cholangitis or hypertension.  There is no medical evidence of 
record that cholangitis or hypertension were diagnosed until 
many years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence that relates the Veteran's cholangitis or 
hypertension to military service.

The appellant also contends that the Veteran's arthritis 
medication contributed to cause the Veteran's death.  In this 
regard, other than the certificate of death, the only medical 
evidence of record that provides any guidance as to the cause 
of the Veteran's death is the February 2008 VA medical 
opinion report.  That report stated that rheumatoid arthritis 
does not cause death, pointing out that while it can shorten 
the lifespan, the Veteran lived far beyond the average 
lifespan for American men.  The report also specifically 
stated that the cause of the Veteran's death was not related 
to his arthritis or the medication he was taking for the 
arthritis.  There is no other medical evidence of record that 
discusses the cause of the Veteran's death.

While the Veteran's service-connected multiple joint 
arthritis was evaluated as 100 percent disabling for 
approximately 6 years prior to his death, this disability was 
purely musculoskeletal in nature and there is no medical 
evidence of record that it materially affected vital organs 
or other vital body functions.  As such, the Veteran's 
multiple joint arthritis may not be assumed to have caused 
debilitation that contributed to the cause of his death.  
38 C.F.R. §§ 3.312(c).

The appellant's statements alone are not sufficient to prove 
that the cause of the Veteran's death was related to his 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
Veteran's death was related to his military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no medical evidence of record 
linking the cause of the Veteran's death to his active 
military service or to any service-connected disability.  As 
such, service connection for the cause of the Veteran's death 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The June 8, 2009 decision of the Board is vacated.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0921399	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1935 to 
December 1945 and from April 1946 to August 1955.  He died in 
May 2006, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

In the appellant's August 2007 appeal to the Board, she 
requested that she be provided with a hearing before the 
Board at the RO.  Accordingly, a travel board hearing was 
scheduled for the appellant on February 26, 2008.  In a 
December 2007 letter, the appellant stated that she had a 
broken leg and could not travel to Roanoke for the hearing.  
Subsequently, the appellant was provided with a second 
hearing date, scheduled for July 22, 2008.  On July 22, 2008, 
the date of the hearing, VA received a letter from the 
appellate stating that she was unable to attend the hearing 
due to a bad fall on July 16, 2008.  The appellant's hearing 
was then rescheduled for February 24, 2009.  On February 6, 
2009, VA received a letter stating that she could not travel 
to Roanoke for medical reasons and requested that she be 
rescheduled for a fourth hearing date.

Hearings will be rescheduled only if requests for a change 
are received by VA more than 2 weeks prior to the hearing 
date and if good cause is shown.  The determination as to 
whether good cause is shown is made by the Board.  In this 
case, the appellant has been scheduled for 3 separate hearing 
dates over the course of a full year.  The appellant has 
claimed that she has been unable to attend any of these dates 
due to medical problems which do not permit her to travel to 
Roanoke.  By the appellant's own statements, her claimed 
medical problems are pervasive in nature and she has given no 
indication that she will ever be capable of attending her 
desired hearing in Roanoke.  Accordingly, the Board finds 
that the evidence of record shows that rescheduling the 
appellant's hearing a fourth time would be futile, as she 
would not be likely to attend that date either.  As such, 
good cause has not been shown, and the appellant's motion to 
reschedule the hearing is denied.  See 38 C.F.R. §20.702(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.

2.  At the time of the Veteran's death, service connection 
was in effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in July 2006 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in May 2006 at the age of 92.  The 
certificate of death reported the immediate cause of death as 
recurrent cholangitis.  The underlying cause of death was 
listed as history of cholangitis.  The contributing cause of 
death was listed as hypertension.  The appellant claims that 
the cause of the Veteran's death was related to his active 
military service.  Specifically, she claims that the 
medication prescribed for the Veteran's arthritis contributed 
to his death.

At the time of the Veteran's death, service connection was in 
effect for multiple joint arthritis to include both 
shoulders, both knees, lumbar spine, cervical spine and both 
hands, evaluated as 100 percent disabling, and 
hemorrhoidectomy, evaluated as noncompensable.

The Veteran's service treatment records are negative for any 
diagnosis of cholangitis or hypertension.

A February 2008 VA medical opinion report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that

review of current literature about 
rheumatoid arthritis does not indicate 
that this is a disease that causes death, 
however it can decrease life expectancy.  
Veteran was 92 years old at the time of 
death - (life expectancy for the average 
American male is 78 years of age). . . . 
The [V]eteran's death was not caused by 
or a result of his service connected 
multiple joint arthritis or the 
medications he was taking for his 
condition.

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The Veteran's 
service medical records are negative for any diagnosis of 
cholangitis or hypertension.  There is no medical evidence of 
record that cholangitis or hypertension were diagnosed until 
many years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence that relates the Veteran's cholangitis or 
hypertension to military service.

The appellant also contends that the Veteran's arthritis 
medication contributed to cause the Veteran's death.  In this 
regard, other than the certificate of death, the only medical 
evidence of record that provides any guidance as to the cause 
of the Veteran's death is the February 2008 VA medical 
opinion report.  That report stated that rheumatoid arthritis 
does not cause death, pointing out that while it can shorten 
the lifespan, the Veteran lived far beyond the average 
lifespan for American men.  The report also specifically 
stated that the cause of the Veteran's death was not related 
to his arthritis or the medication he was taking for the 
arthritis.  There is no other medical evidence of record that 
discusses the cause of the Veteran's death.

While the Veteran's service-connected multiple joint 
arthritis was evaluated as 100 percent disabling for 
approximately 6 years prior to his death, this disability was 
purely musculoskeletal in nature and there is no medical 
evidence of record that it materially affected vital organs 
or other vital body functions.  As such, the Veteran's 
multiple joint arthritis may not be assumed to have caused 
debilitation that contributed to the cause of his death.  
38 C.F.R. §§ 3.312(c).

The appellant's statements alone are not sufficient to prove 
that the cause of the Veteran's death was related to his 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
Veteran's death was related to his military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no medical evidence of record 
linking the cause of the Veteran's death to his active 
military service or to any service-connected disability.  As 
such, service connection for the cause of the Veteran's death 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


